The facts, as agreed on in this action, are as follows:
1. That the relator was, on the third day of May, 1859, appointed by Robert T. Haws, then being comptroller of the city and county of New York, to the office of commissioner of taxes and assessments for the city and county of New York, in pursuance of chap. 302, of the Laws of 1859, passed April 14, 1859.
2. That on the same day, Jonathan W. Allen and Amor J. Williamson were also appointed by the said comptroller, commissioners of taxes and assessments in and for said city, under and in pursuance of said act.
3. That on the 4th day of May, 1859, the said relator and the said Allen and Williamson, took and filed the oath of office required by law, and entered upon the duties of said office, and performed the duties thereof, until the 5th day of May, 1864.
4. That on the 5th day of May, 1864, the defendant was, by Mathew T. Brennan, then being comptroller of the city of New York, appointed a tax commissioner in and for said city and county, in the place of the relator.
5. That on the same day Jonathan W. Allen was reappointed by said comptroller to the same office, and George H. Purser was appointed in the place of the said Amor J. Williamson, as such commissioner of taxes.
6. That on the same day, the said defendant, and said Allen and Purser, took and filed the oath of office required by law, and assumed to enter upon the duties of said office. The plaintiffs prayed judgment, that the defendant had usurped and intruded into the said office of commissioner of taxes, c., for the city and county of New York, and the rights and franchises thereof, and also prayed judgment of ouster against *Page 359 
him, and also judgment that the relator is entitled to said office, its emoluments and fees, c., and that he recover from the defendant the fees and emoluments of said office received by him.
Upon these facts, the counsel for the plaintiff requested the justice who tried the action to charge the jury, as matter of law, that the plaintiffs were entitled to a verdict, in their favor, against the said defendant, and the said justice refused so to charge, to which refusal the plaintiffs duly excepted.
The said justice thereupon charged the said jury that the said defendant was entitled to a verdict in his favor against the said plaintiffs, and directed the said jury to find a verdict in favor of the defendant. To which said charge, and every part thereof, the plaintiffs excepted. The jury thereupon, under the direction of the said justice, found a verdict for the defendant, and judgment thereon was affirmed at General Term. The plaintiffs now appeal to this court.
The exceptions taken at the trial present fully for the consideration of this court, the only material question arising in the case, namely, the validity and legality of the appointment of the defendant, by the comptroller of the city of New York, on the fifth day of May, 1864. It is conceded that the relator had been duly appointed to the same office on the third day of May, 1859, and had continually thenceforth, held and exercised the said office, and discharged the duties thereof, and received the fees and emoluments arising therefrom, until the defendant claimed and took possession of the same by virtue of the appointment made by comptroller Brennan on the fifth day of May, 1864. Had the comptroller power and authority on that day to make such an appointment? If he had, it follows that the title of the relator to said office terminated upon the appointment and qualification of his successor, the defendant; as it is conceded that the defendant, immediately on receiving said alleged appointment, took and filed the oath required by law. His right and title to the said office of tax commissioner were complete and perfect, if the comptroller of the city had the power on said 5th day of May, 1864, to make the appointment. *Page 360 
The office of tax commissioner was first created by the act of March 30, 1850. (Laws of 1850, ch. 121.) The 13th section of that act authorized the board of supervisors of the city and county of New York to "appoint three persons, to be known as tax commissioners of the city of New York." The persons so appointed were to be classified into three classes: the commissioner of the first class was to hold office until December 31, 1851; the commissioner of the second class until December 31, 1852; and the commissioner of the third class until December 31, 1853; and it was made the duty of the board of supervisors of the city and county of New York, within thirty days before the expiration of the term of office of any tax commissioner, to make a similar appointment for the next three years, and so on in like manner in every year thereafter. If a vacancy should occur, it was to be filled in a similar manner, such appointment to continue in force until the expiration of the office of the person in respect to whom the vacancy occurred. In 1857 (Laws of 1857, ch. 677), another act was passed relating to said tax commissioners, the first section of which declared, that in the city of New York there should continue to be, as then provided by law, three tax commissioners, to be thereafter designated "commissioners of taxes and assessments;" and it also declared that the persons then holding such offices, should continue to hold the same until the first Monday of July, 1859. At the time of the passage of this act, the relator and Messrs. Allen and Williamson were the tax commissioners, and continued to hold office pursuant to it, until their reappointment by Comptroller Hawes in May, 1859.
The second section of this act authorized the supervisors of said county, on the first Monday of June, 1859, and every third year thereafter, to meet and elect by ballot three commissioners of taxes and assessments, for the full term of three years. Any vacancy was to be filled by said supervisors for the residue of the term. The commissioners so appointed were to enter upon the discharge of the duties of said office on the first Monday of July, 1859. *Page 361 
Before the period arrived for the operation of this act, or for the action of said board of supervisors as therein provided for, and while the tax commissioners were holding over, pursuant to its provisions, the legislature, on the 14th of April, 1859 (Laws of 1859, ch. 302), passed another act in relation to said tax commissioners. The first section of this latter act declared, that immediately on its passage there should be appointed by the comptroller of the city of New York, three commissioners, who should form a board, and be designated "commissioner of taxes and assessments for the city and county of New York;" and who should hold their offices for the term of five years, and until others were appointed in their places. Any vacancy in said board, by death, resignation or otherwise, it was declared should be filled by said comptroller for the balance of the term for which said commissioners were appointed. By the 21st section of this act, the act of April 16, 1857, was expressly repealed, and also all acts and parts of acts inconsistent therewith.
In conformity with the authority conferred by this act, the then comptroller of the city of New York, Robert T. Haws, on the third of May, 1859, appointed the relator one of said tax commissioners, and he duly qualified and entered upon the discharge of the duties of said office. By the express terms of the act, his term of office was for the period of five years, or until the third day of May, 1864. By a general provision of the Revised Statutes, which is declared applicable to all the civil officers of this State, it is provided, that every officer duly appointed, who shall have duly entered on the duties of his office, shall continue to discharge the duties thereof, although his term of office shall have expired, until a successor, in such office, shall be duly qualified. (1 R.S., 5th ed., § 14, p. 409.) The successor, here indicated, is to be one appointed by competent authority, and who shall have done some act indicating his acceptance of the office, as by giving a bond, when the same is required, or by taking the oath of office required by law. Before he can be duly qualified to take the office, there must be united an appointment by competent authority, and such other proceedings as the law *Page 362 
requires to be taken by him, before he can enter upon the discharge of the duties of the office. When these combine, and the term of the office of the incumbent has expired, or the same is vacant, for any of the causes enumerated in the statute, then the appointee is a successor duly qualified. Until all this concurs, the old officer, whose term may have expired has not only the right, but is bound to continue in the discharge of the duties of the office. (Pell v. Ulmar, 21 Barb., 500; Tappan
v. Gray, 9 Paige, 507; People v. Van Horne, 18 Wend., 518.)
And the learned chancellor and the Supreme Court in the case last cited, were of the opinion that where the legislature had authorized the incumbent to hold over, notwithstanding the expiration of his term of office, the office could not be said to be vacant. "An office cannot be said to be vacant, while any person is authorized to act in it, and does so act."
The office of tax commissioner, filled by the relator prior to May 5th, 1864, was not on that day vacant. He was authorized to discharge its duties, and was so discharging them on that day and subsequently, and there was consequently no vacancy, eo nomine,
to be filled by the comptroller. This provision of law was adopted for wise and beneficial purposes. It was to insure to the people, at all times and under all emergencies, the filling of all public offices, and the uninterrupted discharge of the duties thereof. The exception made in the 14th section, of justices of the Supreme Court, does not impair the force of these considerations. We thus see a perfect and complete system framed by the legislature, which was calculated to prevent, and did prevent, any hiatus or interregnum in any of the offices within this State. On the expiration of the term of office of any officer, he could continue to discharge, and it was his duty to discharge the duties of his office until his successor was duly appointed and qualified, if living at the expiration of his term of office, and competent to act. By the 40th section of article 4 (1 R.S., 5th ed., p. 413), the legislature made provision for the filling of any vacancy which might happen before the expiration of the term of the office, thus always and in every contingency *Page 363 
securing an incumbent for every office. Provision is also made in the Constitution and in the statutes for filling vacancies in elective offices, and in offices to be filled by appointment. In the latter class of offices, the vacancies are required to be filled by the board or authority authorized to make the original appointments. To illustrate, as in the case of these tax commissioners. By the act of April 14, 1859, the comptroller was authorized to fill any vacancy in said board of commissioners, caused by death, resignation or otherwise, of any commissioner, but such authority only extended to filling the same for thebalance of the term "for which such commissioners are appointed." He had no power or authority, therefore, to fill any vacancy, except that caused by the death, c., of one of the then commissioners. He was authorized by that act to appoint, and such appointment could not be made after the expiration of the term of five years mentioned in that act. We have seen that, by the terms of that act, the comptroller was authorized to appoint three commissioners, who should hold their office for the term of five years. This was all he was authorized to do, except to fill any vacancy which might happen during that term, and that only. This limitation of his power clearly indicates, to my mind, that the legislature intended to provide only for the single exercise of this power by the comptroller, for a single occasion, and only for a specified period of time. In other words, the legislature deposited with him this power of appointment for the period of five years, and at the expiration of that time, by the fair intendment and construction of that act, the legislature either intended to renew the power to make continuous appointments, or provide another depositary for that authority. I think this view of the statute, which is an obvious one, and would so strike any mind on its perusal, must be conceded. Indeed, it is not seriously controverted, but it is strenuously urged, that we must infer that the legislature intended that this power should be continuous, or else two evils, either of which are serious and greatly to be deplored, and utterly inconsistent with our republican form of government and the genius of our institutions, must follow. *Page 364 
First. That the persons first appointed by the comptroller would hold the office perpetually or during life.
Second. That if the comptroller could not, under the Laws of 1859, make new and further appointments, the offices, at the expiration of the terms of those first appointed, would become vacant, and there could be no successor selected, if the power to make new appointments is not vested in him, and thus the most serious consequences would be entailed upon the community. To obviate these alarming and startling results, it is contended that we are to imply and infer an intent on the part of the legislature to have the power lodged in the comptroller, in the first instance, remain with and to be exercised by him, whenever the exigency should arise which might call for it. It is a dangerous principle to imply power when it is not conferred by legislative authority in clear and distinct terms. It is always competent for the legislature to speak clearly and without equivocation, and it is safer for the judicial department to follow the plain intent and obvious meaning of an act, rather than to speculate upon what might have been the views of the legislature in the emergency which may have arisen. It is wiser and safer to leave to the legislative department to supply a supposed or actual casus omissus, than attempt to do it by judicial construction. Happily, in the present instance, we are not forced to resort to the field of speculation or conjecture of legislative intent, to obviate the anticipated evils which have been supposed would result from holding that this power of appointment of these officers was not exhausted by the comptroller with the efflux of the period of five years mentioned in the act of 1859. The office of tax commissioner was created by law, after the adoption of the Constitution of 1846. It was therefore competent for the legislature to declare the manner of the appointment, either through the agency of an election by the people, or by appointment by any authority, either local or general, or by the legislature itself, as it might deem just and proper, and the legislature might, in like manner, change from time to time the mode of appointment or election. These principles were fully and *Page 365 
conclusively settled in the case of The People v. Draper
(15 N Y, 538), and reaffirmed in the opinion of DENIO, Ch. J., in the case of The People v. Batchelor (22 N.Y., 128). In the latter case, he says, referring to the opinion in the former, "But though they are city officers, yet if their offices have been created since the formation of the Constitution, the legislature is free to provide for their appointment in any manner they may think expedient, or to make the appointment themselves." The term of office of these officers, and their mode and manner of appointment, were thereupon entirely under the control of the legislature; it was competent for that body to prolong their term of office, by omitting to provide for the appointment of their successors, as this court held in the case of The People v. Batchelor (supra). In that case, the power of appointment of clerks of the justices' courts in the city of New York were vested in the mayor and aldermen, and by the act of 1851, the persons so appointed were to hold their offices for the term of six years. By subsequent legislation, the terms of office of the persons so appointed were extended for several years, and the question presented in that case was, whether the legislature was precluded by the constitutional provision in article ten, section two, which requires all city officers to be appointed by the authorities thereof, from thus extending the terms of those officers. In that case the officers were city officers, and it was conceded that the Constitution required their appointments to be made by some authority thereof, and in this respect unlike the officers, whose title is under consideration in the present action. In that case it was urged that the office could not be legally held beyond the time of the original term, except by virtue of some new appointment. Judge SELDEN answers this argument by the quotation of sec. 9 (or 14) of the Rev. Stat., already adverted to, and says "that this statute is to be taken in connection with that which specifically conferred the appointing power upon the mayor and aldermen, and their combined effect was to authorize these officers to appoint for the prescribed period, and until a successor should be duly appointed and qualified. Hence, the *Page 366 
force of their appointment would not necessarily cease at the expiration of the specified term. * * * No one, I think can doubt the power of the legislature to withdraw entirely or postpone the exercise of an authority conferred by itself alone upon the mayor and aldermen. No provision of the Constitution contains any restriction upon this power." If it was competent for the legislature, by legislation, to continue in office, beyond the specified term of office, city officers, which it had no authority to appoint, or to direct the manner of their appointment, except by some city authority designated for that purpose, a fortiori, it was competent for it to do so, in respect to a class of officers whose appointment was wholly within its control and discretion. The legislature might well have been satisfied to continue in office the appointees of the comptroller made under the act of 1859, and the absence of any further legislation prescribing a mode for making new appointments, shows unmistakeably an intent on the part of the legislature that they should so continue until the action of the appointing power then authorized to act should do so. So long as they continued to act, and were competent to act, the public interest would suffer no injury, nay, even the legislature may have supposed that it would be best promoted by the retention of experienced officers in the discharge of the peculiarly important duties of this office. It could not fail to be seen that the laws, as then in existence, fully provided for the continuance of the board, and the complete and active discharge of all its functions. No further legislation was called for, if the legislature did not desire to change the incumbents of these offices, unless it was to fill a vacancy which might arise from any of the causes enumerated in section 40, above enumerated. But every contingency which could arise was fully met and provided for by section 4, of article 1 (1 Rev. Stat., 5th ed., p. 408), which seems, in the discussions of this question in the Supreme Court, to have entirely escaped observation. It is in these words, "Every officer, the mode of whose appointment is not prescribed by the Constitution, or is not or shall not be prescribed by law, shall be nominated by the *Page 367 
governor and appointed by him, with the consent of the senate."
These officers fall within the purview of this section, and therefore adequate provision was made by law for their reappointment upon the expiration of their term of office, or the filling of any vacancies in their number after the comptroller's power to fill the same was exhausted, or for the appointment of their successors if the appointing power thought proper to change the incumbents. There is no occasion, therefore, to resort to any strained, unnatural or forced construction of the act of 1859, to confer by implication upon the comptroller power not vested in him by the terms of the act, to prevent any of the apprehended mischiefs which have been suggested. It was competent for the legislature, to authorize the appointment of these officers in the first instance by the governor and senate, and if the legislature had omitted to prescribe any mode for their appointment originally, or the mode which they did prescribe became exhausted, or otherwise inappropriate, this general provision of law, which was intended to meet all cases, would have been ample for this contingency. Where the mode of appointment was not, or should not be prescribed by law, then this source of appointment can be invoked properly, as the mode of appointment of these officers; and it also can be done where the mode prescribed by law shall have been exhausted, or ceased to be applicable. It is not denied that the legislature, in terms, prescribed the mode of appointment of these officers for the term of five years only; but it is urged that they must have intended to have continued the same mode, in the absence of any other provision for a further or continuous appointment. It is seen that the quotation from the Revised Statutes, just made, entirely overthrows this argument, by the fact that a mode of appointment exists, and is provided for, which meets the exigency, and relieves the question from all embarrassment.
Much stress has been laid, in the argument, upon the use of the words, in the first section of the act of 1859, "and until others are appointed in their places," after defining the term of the appointees of the comptroller, to be made immediately *Page 368 
after the passage of the act. It is urged that these words indicate an intention to confer on the comptroller the authority to appoint "others" than the original appointees, and persons to fill their vacancies for the residue of their terms. But the intent and meaning of this language are obvious. In the first place, it is to be observed, that it is but a new declaration by the legislature, of a general and existing provision of law, applicable to all offices, except justices of the Supreme Court, already adverted to, namely: That all officers, except those named, should continue to discharge the duties of their respective offices, notwithstanding the expiration of their terms of office, and until their successors were duly appointed and qualified. In the next place, these words confer no power of appointment upon the comptroller, or any other officer or authority. The effect and only effect, therefore, of the language used, is to repeat a general provision of law, which would have been as operative as if no allusion had been made to it in this act, and which received no additional force by its re-enactment in this connection.
It cannot be doubted that the word "immediately" refers to the first appointments to be made under the act, and that, in terms, no other power of appointment is conferred, except to fill the vacancies which may happen among the persons so appointed; and the term of office of the persons so appointed to fill vacancies was expressly limited to the original term of five years, with no authority given by this act to hold beyond the expiration of that period.
As ample provision was made by general laws, for the continuation of the board and the reappointment of the successors of the first appointees, no injury to the public interests can follow, if it is held that the power of the comptroller has been exhausted, when he, "immediately" upon the passage of the act of 1859, appointed the relator and his two colleagues to the office of commissioner of taxes. No vacancies having occurred during the term of five years, mentioned in the act, no occasion occurred for invoking the other sole power conferred on the city comptroller by the act, namely, that of filling vacancies. *Page 369 
The powers thus conferred were, at the expiration of said term of five years, fully and wholly exhausted. (In matter ofHollister v. Bank of Buffalo, 27 N.Y., 393.) If the board could be kept in existence by the provisions of law then existing, and adequate power given to keep the office full, then no further legislation was imperatively demanded, and no occasion presented for any forced construction of this act. To maintain the position that this court imply such continuous power in the comptroller, to make additional and further appointments as the exigency might arise from time to time, the principles announced by this court in the case of Weed v. Tucker (19 N.Y., 422), are confidently appealed to. It is to be remarked that that case referred to a power conferred to make a contract, "to enter into contract" to publish a paper on the part of the State. One contract had been made, and the term for which it had to run had expired, and the officers authorized to make the contract originally, entered into a new and further contract. No provision was made by law for any new or further contract, unless the same could be inferred or implied from the terms of the act, or from the circumstances of the case. It is believed that it has been already shown that the doctrine of this case is no authority for the disposition of the one at bar, and does not control it. The point decided did not relate to appointments to office, but to the making of contracts.
The reasoning of the opinion of the learned chief judge of this court in the case of Weed v. Tucker (supra), is inapplicable to the one now under consideration. The cases referred to by him as analogous to that, were, where there was no general provision of law applicable, where the power first conferred had been exercised and was exhausted. Those cases showed that, from necessity, the authority conferred was not a temporary exigency which was intended to be provided for, but the establishment of a permanent system respecting that portion of the public business. The relator, therefore, continued to hold the office of tax commissioner, notwithstanding his term of office had expired, and was entitled to hold the same until the governor and senate should appoint his *Page 370 
successor, and such successor had duly qualified. It follows that the defendant had no legal title to the office in question, and judgment of ouster must be rendered against him. The judge at the circuit, therefore, erred in his refusal to charge as requested, and in charging as he did, and the exceptions to such refusal and charge were well taken.
The judgment appealed from must be reversed, and judgment rendered for the plaintiffs, that the defendant has usurped the said office of commissioner of taxes, c., and that he be ousted therefrom, and that the relator is declared entitled to the said office, and to the fees and emoluments thereof, and that the record be remitted to the Supreme Court, with directions that judgment be entered therein accordingly, and that a reference be ordered to take an account of the fees and emoluments of said office, received by the defendant, to which the relator was entitled, and that, on the coming in and confirmation of the report of the referee, the said relator have judgment for the amount so found due, with costs of this action.